Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 are directed to inventions non-elected without traverse.  Accordingly, claims 16-20 been cancelled.

Reasons for Allowance
Claims 1, 3-4, 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest an environmental control system of an aircraft comprising a ram air circuit including a ram air shell having at least one heat exchanger positioned therein, at least one dehumidification system, a compressing device arranged in fluid communication with the ram air circuit and the dehumidification system, the compressing device including a compressor, a first turbine, and a second turbine coupled via a first shaft, an expansion device separate from the compressing device and arranged in fluid communication with the ram air circuit and the at least one dehumidification system, the expansion device having another turbine mounted to a second shaft, the second shaft being offset from the first shaft, the environmental control system receiving a flow of a first medium and a flow of a second medium, wherein the environmental control system is operable in a first mode where a flow of the first medium is provided to the first turbine of the compressing device and the another turbine of the expansion device in series and a flow of the second medium is provided to the second turbine of the compressing device, and a second mode where the flow of the first medium bypass the another turbine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642